Exhibit 10.1

 

Description of 2008 Cash Bonus Arrangements for Named Executive Officers

 

·                  Each named executive will be entitled to receive a cash bonus
for 2008 equal to a target percentage of that executive’s base salary.

 

·                  The maximum bonus for our chief executive officer will be
120% of his base salary.

 

·                  The maximum bonus for our chief financial officer will be
100% of his base salary.

 

·                  One half of the bonus will be based upon the Company’s
overall financial performance, as measured by the Company’s fully diluted
earnings per share for fiscal year 2008.

 

·                  One half of the bonus will be based upon each executive’s
individual performance, as measured by factors the Compensation Committee may
deem appropriate.

 

·                  The overall maximum bonus percentages also may be increased
or reduced based on the Company’s financial performance.

 

--------------------------------------------------------------------------------